— Appeal from a judgment of the County Court of Tompkins County (Barrett, J.), rendered August 19, 1983, which revoked defendant’s probation and imposed a sentence of imprisonment.
The sole issue raised on this appeal is whether a defendant who is serving a previously imposed sentence at the time a detainer is filed in connection with a new charge is entitled to credit for time served under the first sentence when he is sentenced for the second crime.
We decline to resolve this issue since the matter is not properly before this court. The calculation of a sentence is a discretionary act and is properly reviewed by a CPLR article 78 proceeding at the trial level (see Matter of Browne v New York State Bd. of Parole, 10 NY2d 116).
Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Yesawich, Jr., JJ., concur.